UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6876


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NICKO RONDAY SMITH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Malcolm J. Howard, Senior District Judge. (2:13-cr-00026-H-1; 2:16-cv-
00083-H)


Submitted: November 16, 2021                                      Decided: January 5, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicko Ronday Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicko Ronday Smith seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2255 motion and denying reconsideration. The orders are not appealable

unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

§ 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

       Limiting our review of the record to the issues raised in Smith’s informal brief and

declining to consider arguments raised for the first time on appeal, we conclude that Smith

has not made the requisite showing. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”); see also Hicks v.

Ferreyra, 965 F.3d 302, 310 (4th Cir. 2020) (“It is well established that this court does not

consider issues raised for the first time on appeal, absent exceptional circumstances.”

(cleaned up)). Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED



                                             2